Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 1 of 25 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 BONNIE MCDERMOTT, Individually and on               Case No.
 behalf of all others similarly situated,
                                                     CLASS ACTION COMPLAINT
         Plaintiff,
                                                     JURY TRIAL DEMANDED
         v.

 ALKERMES PUBLIC LIMITED COMPANY,
 RICHARD F. POPS, and JAMES M. FRATES,

         Defendants.



       Plaintiff Bonnie McDermott (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other things,

a review of the Defendants’ public documents, conference calls and announcements made by

Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press

releases published by and regarding Alkermes Public Limited Company (“Alkermes” or the

“Company”), analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for

the allegations set forth herein after a reasonable opportunity for discovery.

                                 NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired Alkermes securities

between February 17, 2017 through November 1, 2018, both dates inclusive (the “Class


                                               1
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 2 of 25 PageID #: 2




Period”), seeking to recover damages caused by Defendants’ violations of the federal securities

laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder, against the Company and

certain of its top officials.

                                  JURISDICTION AND VENUE

        2.      The claims asserted herein arise under and pursuant to §§ 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b) and § 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

        3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and § 27 of the Exchange Act.

        4.      Venue is proper in this Judicial District pursuant to § 27 of the Exchange Act (15

U.S.C. § 78aa) and 28 U.S.C. § 1391(b) as the Company conducts business within this Judicial

District.

        5.      In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

        6.      Plaintiff, as set forth in the attached Certification, acquired the Company’s

securities at artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosures.

        7.      Defendant Alkermes is incorporated in Ireland and is a biopharmaceutical

company which researches, develops and commercializes pharmaceutical products.                The

                                                  2
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 3 of 25 PageID #: 3




Company’s securities are traded on the Nasdaq Global Select Market (“NASDAQ”) under the

ticker symbol “ALKS.”

       8.      Defendant Richard F. Pops (“Pops”) has been the Company’s Chairman and Chief

Executive Officer (“CEO”) throughout the Class Period.

       9.      Defendant James M. Frates (“Frates”) has been the Company’s Senior Vice

President and Chief Financial Officer (“CFO”) throughout the Class Period.

       10.     Defendants Pops and Frates are sometimes referred to herein as the “Individual

Defendants.”

       11.     Each of the Individual Defendants:


       (a)     directly participated in the management of the Company;


       (b)     was directly involved in the day-to-day operations of the Company at the highest

               levels;

       (d)     was privy to confidential proprietary information concerning the Company and its

               business and operations; was directly or indirectly involved in drafting,

               producing, reviewing and/or disseminating the false and misleading statements

               and information alleged herein;

       (c)     was directly or indirectly involved in the oversight or implementation of the

               Company’s internal controls;

       (d)     was aware of or recklessly disregarded the fact that the false and misleading

               statements were being issued concerning the Company; and/or

       (e)     approved or ratified these statements in violation of the federal securities laws.



                                                 3
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 4 of 25 PageID #: 4




       12.     The Company is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of

the wrongful acts complained of herein were carried out within the scope of their employment.

       13.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to the Company under respondeat superior and agency principles.

       14.     The Company and the Individual Defendants are referred to herein, collectively,

as the “Defendants.”

                                   SUBSTANTIVE ALLEGATIONS

                          Materially False and Misleading Statements

       15.     On February 17, 2017, Alkermes filed a Form 10-K for the fiscal year ended

December 31, 2016 with the SEC (the “2016 10-K”), which provided the Company’s year-end

financial results and position. The 2016 10-K was signed by Defendants Pops and Frates. The

2016 10-K also contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002

(“SOX”) by Defendants Pops and Frates attesting to the accuracy of financial reporting, the

disclosure of any material changes to the Company’s internal controls over financial reporting,

and the disclosure of all fraud.

       16.     The 2016 10-K stated that Alkermes met with the FDA in February 2017 prior to

its New Drug Application (“NDA”) submission for ALKS 5461, stating in relevant part:

        ALKS 5461

            ALKS 5461 is a proprietary, once-daily, oral sublingual investigational
       medicine, with a novel mechanism of action, in development for the adjunctive
       treatment of Major Depressive Disorder (“MDD”) in patients with an inadequate
       response to standard antidepressant therapies. ALKS 5461 is composed of
       samidorphan in combination with buprenorphine. Samidorphan is a proprietary
       oral opioid modulator characterized by limited hepatic metabolism and durable
       pharmacologic activity in modulating brain opioid receptors. In October 2013, the

                                              4
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 5 of 25 PageID #: 5



       FDA granted Fast Track status for ALKS 5461 for the adjunctive treatment of
       MDD in patients with inadequate response to standard antidepressant therapies.

                                        *       *       *

            Based on the results of FORWARD-5, the supportive evidence from
       FORWARD-4 and the successful phase 2 study of ALKS 5461, we recently met
       with the FDA’s Division of Psychiatric Products at a Type C meeting to discuss
       ALKS 5461. We will request a pre-NDA meeting with the FDA and plan to
       submit the New Drug Application (“NDA”) for ALKS 5461 in the second half
       of 2017.

(Emphasis added.)

       17.     On July 27, 2017, Alkermes announced its 2Q 2017 financial results, stating that

it recently had a pre-NDA meeting with the FDA for ALKS 5461 and was on track to complete

the submission of the NDA by year-end, stating in relevant part:

       We are executing on our strategy and making rapid progress as we continue to
       invest in our future growth drivers. Following a pre-NDA meeting with FDA for
       ALKS 5461 earlier this week, we are on track to begin the rolling submission of
       the ALKS 5461 New Drug Application next month and expect to complete the
       submission by year-end 2017. We are excited to bring this important, potential,
       new proprietary medicine to patients struggling with major depressive disorder,”
       said Richard Pops, Chief Executive Officer of Alkermes. “Alkermes is grounded
       in our deep commitment to the treatment of addiction and serious mental illness.
       We continue to advance our pipeline of late-stage product candidates and were
       also pleased to report positive preliminary topline data from the ALKS 3831
       phase 3 antipsychotic efficacy study as well as the approval and launch of the
       ARISTADA two-month dose in June.

(Emphasis added.)

       18.     On January 31, 2018, the Company announced that it had submitted an NDA for

ALKS 5461 for the treatment of major depressive disorder, stating in relevant part:

       DUBLIN, Jan. 31, 2018 /PRNewswire/ -- Alkermes plc (NASDAQ: ALKS)
       today announced that it has submitted a New Drug Application (NDA) to the
       U.S. Food and Drug Administration (FDA) for ALKS 5461, a once-daily, oral
       investigational medicine with a novel mechanism of action for the adjunctive
       treatment of major depressive disorder (MDD). The NDA submission is based
       on a comprehensive clinical efficacy and safety package with data from more
       than 30 clinical trials and more than 1,500 patients with MDD. Throughout

                                               5
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 6 of 25 PageID #: 6



       the clinical development program, ALKS 5461 demonstrated a consistent
       profile of antidepressant activity, safety and tolerability in the adjunctive
       treatment of MDD. ALKS 5461 was granted Fast Track status by the FDA in
       October 2013 for the adjunctive treatment of MDD in patients with an
       inadequate response to standard antidepressant therapies.

       “ALKS 5461 represents the first potential treatment option with a novel
       mechanism of action for the treatment of depression in 30 years. We believe its
       unique pharmacology may provide distinct clinical benefits for the large number
       of patients who do not get adequate relief from first-line standard antidepressant
       therapy,” stated Elliot Ehrich, M.D., Executive Vice President, Research and
       Development at Alkermes. “With this regulatory submission, we are one step
       closer to our goal of bringing this important new medicine to patients, families
       and healthcare professionals, who are eager for new treatment options.”

       “ALKS 5461 has demonstrated consistent safety, tolerability and antidepressant
       activity for the adjunctive treatment of major depressive disorder throughout its
       comprehensive clinical development program,” stated Craig Hopkinson, M.D.,
       Chief Medical Officer and Senior Vice President, Clinical Development and
       Medical Affairs at Alkermes. “The NDA submission of ALKS 5461 further
       demonstrates our ongoing commitment to developing innovative, patient-
       centered treatment options for those afflicted by serious mental illness and
       chronic CNS disorders.”

(Emphasis added.)

       19.     On February 16, 2018, Alkermes filed a Form 10-K for the fiscal year ended

December 31, 2017 with the SEC (the “2017 10-K”), which provided the Company’s year-end

financial results and position. The 2017 10-K was signed by Defendants Pops and Frates. The

2017 10-K also contained signed SOX certifications by Defendants Pops and Frates attesting to

the accuracy of financial reporting, the disclosure of any material changes to the Company’s

internal controls over financial reporting, and the disclosure of all fraud.

       20.     The 2017 10-K stated that Alkermes met with the FDA prior to its NDA

submission for ALKS 5461, and that the NDA was “based on a comprehensive clinical efficacy

and safety package with data from more than 30 clinical trials and more than 1,500 patients with

[major depressive disorder].” The 2017 10-K stated, in relevant part:



                                                 6
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 7 of 25 PageID #: 7



       In February 2017 and July 2017, based on the results of FORWARD-5, the
       supportive evidence from FORWARD-4 and the successful phase 2 study of
       ALKS 5461 we met with the FDA’s Division of Psychiatric Products at a Type C
       meeting and a pre-NDA meeting, respectively, to discuss ALKS 5461. In January
       2018, we completed submission of our NDA for ALKS 5461. The NDA is based
       on a comprehensive clinical efficacy and safety package with data from more
       than 30 clinical trials and more than 1,500 patients with MDD.

(Emphasis added.)

       21.     On April 26, 2018, the Company filed a Form 10-Q for the quarter ended March

31, 2018 with the SEC (the “2018 Q1 10-Q”), which provided the Company’s financial results

and position. The 2018 Q1 10-Q was signed by Defendants Pops and Frates. The 2018 Q1 10-Q

also contained signed SOX certifications by Defendants Pops and Frates attesting to the accuracy

of financial reporting, the disclosure of any material changes to the Company’s internal controls

over financial reporting, and the disclosure of all fraud.

       22.     The Company stated in the 2018 Q1 10-Q that its NDA for ALKS 5461 was on

track after the FDA issued a refusal to file letter in March 2018, stating in relevant part:


           ALKS 5461 is a proprietary, investigational, once-daily, oral medicine that
       acts as an opioid system modulator and represents a novel mechanism of action
       for the adjunctive treatment of MDD. ALKS 5461 is a fixed-dose combination of
       buprenorphine, a partial mu-opioid receptor agonist and kappa-opioid receptor
       antagonist, and samidorphan, a mu-opioid receptor antagonist. In January 2018,
       we completed submission of our NDA for ALKS 5461. The NDA is based on a
       clinical efficacy and safety package with data from more than 30 clinical trials
       and more than 1,500 patients with MDD.
          In March 2018, the FDA issued a refusal to file letter, or RTF, for our ALKS
       5461 NDA. The RTF cited insufficient evidence of effectiveness and the need for
       additional bridging data between ALKS 5461 and the reference listed drug,
       buprenorphine.
           In April 2018, two weeks after issuing the RTF and after engaging with us,
       the FDA rescinded the RTF and accepted the NDA for ALKS 5461 for review.
       The issues noted in the RTF will be addressed within the context of the FDA’s
       review. The FDA has issued a target action date for the ALKS 5461 NDA of
       January 31, 2019 under the Prescription Drug User Fee Act.


                                                 7
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 8 of 25 PageID #: 8



(Emphasis added.)

       23.     On July 26, 2018, the Company filed a Form 10-Q for the quarter ended June 30,

2018 with the SEC (the “2018 Q2 10-Q”), which provided the Company’s financial results and

position. The 2018 Q2 10-Q was signed by Defendants Pops and Frates. The 2018 Q2 10-Q

also contained signed SOX certifications by Defendants Pops and Frates attesting to the accuracy

of financial reporting, the disclosure of any material changes to the Company’s internal controls

over financial reporting, and the disclosure of all fraud.

       24.     The 2018 Q2 10-Q provided an update regarding the Company’s NDA for ALKS

5461, stating in relevant part:

           ALKS 5461 is a proprietary, investigational, once-daily, oral medicine that
       acts as an opioid system modulator and represents a novel mechanism of action
       for the adjunctive treatment of Major Depressive Disorder (“MDD”). ALKS 5461
       is a fixed-dose combination of buprenorphine, a partial mu-opioid receptor
       agonist and kappa-opioid receptor antagonist, and samidorphan, a mu-opioid
       receptor antagonist. Our NDA for ALKS 5461 was submitted to the FDA in
       January 2018 and accepted by the FDA for review in April 2018. Acceptance of
       the NDA for review followed FDA issuance, and then rescission, of a refusal to
       file letter citing insufficient evidence of effectiveness and the need for
       additional bridging data, both of which we expect will be addressed in the
       context of the FDA’s review. The NDA is based on a clinical efficacy and safety
       package with data from more than 30 clinical trials and more than 1,500
       patients with MDD. The FDA has tentatively scheduled an advisory committee
       meeting for the ALKS 5461 NDA on November 1, 2018 and has issued a target
       action date for the ALKS 5461 NDA of January 31, 2019 under the Prescription
       Drug User Fee Act.

       (Emphasis added.)

       25.     On October 23, 2018, the Company filed a Form 10-Q for the quarter ended

September 30, 2018 with the SEC (the “2018 Q3 10-Q”), which provided the Company’s

financial results and position. The 2018 Q3 10-Q was signed by Defendants Pops and Frates.

The 2018 Q3 10-Q also contained signed SOX certifications by Defendants Pops and Frates




                                                 8
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 9 of 25 PageID #: 9




attesting to the accuracy of financial reporting, the disclosure of any material changes to the

Company’s internal controls over financial reporting, and the disclosure of all fraud.

       26.     The 2018 Q3 10-Q provided an update regarding the Company’s NDA for ALKS

5461, stating in relevant part:

             ALKS 5461
            ALKS 5461 is a proprietary, investigational, once-daily, oral medicine that
       acts as an opioid system modulator and represents a novel mechanism of action
       for the adjunctive treatment of Major Depressive Disorder (“MDD”). ALKS
       5461 is a fixed-dose combination of buprenorphine, a partial mu-opioid receptor
       agonist and kappa-opioid receptor antagonist, and samidorphan, a mu-opioid
       receptor antagonist. Our NDA for ALKS 5461 was submitted to the FDA in
       January 2018 and accepted by the FDA for review in April 2018. Acceptance
       of the NDA for review followed FDA issuance, and then rescission, of a refusal
       to file letter citing insufficient evidence of effectiveness and the need for
       additional bridging data, both of which we expect we will need to address in the
       context of the FDA’s review. The NDA is based on a clinical efficacy and
       safety package with data from more than 30 clinical trials and more than 1,500
       patients with MDD. The FDA has scheduled an advisory committee meeting for
       the ALKS 5461 NDA on November 1, 2018 and has issued a target action date
       for the ALKS 5461 NDA of January 31, 2019 under the Prescription Drug User
       Fee Act (“PDUFA”).

       (Emphasis added.)

       27.     The statements referenced in ¶¶15-26 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operational and financial results, which were known to

Defendants or recklessly disregarded by them.        Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (1) the FDA had advised Alkermes to

follow a certain protocol in connection with its NDA submission for ALKS 5461; (2) Alkermes

had failed to follow that protocol; (3) consequently, an FDA advisory committee voted 21 to 2

against the approval of ALKS 5461; and (4) as a result, Alkermes’ public statements were

materially false and/or misleading at all relevant times.

                                                9
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 10 of 25 PageID #: 10



                                   The Truth Begins to Emerge

         28.    On April 2, 2018, Alkermes reported that it received a Refusal to File letter from

 the FDA regarding its NDA for ALKS 5461. The Company stated that “the FDA has taken the

 position that it is unable to complete a substantive review of the regulatory package, based on

 insufficient evidence of overall effectiveness for the proposed indication, and that additional

 well-controlled clinical trials are needed prior to the resubmission of the NDA for ALKS 5461.”

         29.    On this news, shares in Alkermes’ stock fell $12.73 per share or nearly 22% to

 close at $45.23 per share on April 2, 2018.

         30.    On October 30, 2018, the FDA released a briefing document concerning

 Alkermes’ NDA for ALKS 5461. The briefing document stated the FDA did not agree with

 Alkermes’ methodologies and that Alkermes disregarded the FDA’s advice, stating in relevant

 part:

         The Montgomery Asberg Depression Rating Scale is a 10-item diagnostic
         questionnaire used to measure the severity of depressive episodes in patients with
         mood disorders (MADRS-10). The Applicant used an abridged 6-item version of
         the MADRS-10 for the primary endpoint of one of the principal studies (Study
         207). The Division had rendered advice explicitly against this plan, based on
         analyses of the MADRS-10 and MADRS-6 by both the Division and the
         agency’s Clinical Outcomes Assessment (COA) Staff. The COA Staff had
         concluded that the MADRS-6 could not replace the MADRS-10 for use as a
         primary endpoint because the abridged questionnaire excludes concepts that
         are relevant and important in MDD, specifically “reduced sleep,” “reduced
         appetite,” “concentration difficulties,” and “suicidal thoughts.”

                                   *     *       *

         On September 26, 2016, the Applicant met with the Agency to share preliminary
         results from Studies 205 and 206. The Applicant acknowledged that neither study
         met its prespecified primary endpoint and inquired about any additional analyses
         that could be conducted. The Agency had no recommendations, but
         acknowledged that the additional analyses the Applicant already conducted could
         be informative for subsequent studies. For instance, the unadjusted pvalue < 0.05
         for the 2/2 dose based on exploratory analyses in Study 205 along with the


                                                10
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 11 of 25 PageID #: 11



       numerical superiority of 2/2 vs. placebo suggested that this dose was more likely
       to be effective than the 0.5/0.5 dose.

       The Applicant submitted an amendment to the SAP and protocol for Study 207 on
       September 19, 2016. The cover letter for this submission referenced the then-
       upcoming September 26 meeting; however, the revised SAP could not be
       adequately reviewed within that 7-day time frame and was not discussed during
       that meeting. The amendment to the analytical plan changed the primary efficacy
       endpoint from change from baseline to end-of-treatment on the MADRS-10 to
       three primary endpoints to be evaluated in a hierarchical fashion:
              Change in MADRS-6 using average of changes from baseline to Week 3
       through the end of efficacy period (Week 5 for Stage 1; Week 6 for Stage 2)
              Change in MADRS-10 score using average of changes from baseline to
       Week 3 through the end of efficacy period (Week 5 for Stage 1; Week 6 for Stage
       2)
              Change in MADRS-10 score from baseline to end of treatment (Week 5
       for Stage 1; Week 6 for Stage 2)

       These changes were ultimately discussed during a February 13, 2017, guidance
       meeting. In advance of the meeting, the Agency provided the following
       comments relative to the efficacy analyses:

               1.      In general, we do not accept major changes, such as revising the
       primary efficacy measures, in the late stage of a clinical trial. It appears that the
       primary endpoint and duration of the efficacy period for Stage 2 were changed
       very late in the course of the study.

              2.      We have not previously accepted the MADRS-6 as a primary
       efficacy endpoint for a clinical trial. Before accepting this instrument as
       primary endpoint in a trial intended to support product registration, we would
       need data on the validity and reliability of the instrument, and clear
       documentation of how the biometric properties of the MADRS-6 compare to
       the MADRS-10. On face, we have concerns that the MADRS-6 omits
       diagnostically and clinically important aspects of depression.

              3.      We do not agree with the strategy of comparing the baseline
       MADRS-6 or MADRS-10 scores to the average of the scores from Week 3 to
       the end of the efficacy period. We note that the averaging of the change in
       MADRS-6 or MADRS-10 scores tends to obscure a possible dropoff in drug
       efficacy after the first few weeks of treatment. In Study 205, the change in
       MADRS-10 scores reached a peak at Week 3. In Study 207, the change in
       MADRS-6 and MADRS-10 scores both reached a peak at Week 4. It is
       important for us to know whether the drug has an effect that persists until the
       end of the study. We recommend using a single efficacy measure at the end of
       the study, and not an average over multiple time periods, as the primary
       efficacy endpoint.

                                               11
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 12 of 25 PageID #: 12




               4.     With the protocol amendment for Study 207, the efficacy period
       in Stage 1 is now different in duration from the efficacy period in Stage 2.
       This adds some complexity to the comparison of data from the two SPCD
       stages. Please provide a rationale for the difference in duration of the efficacy
       periods.

       During the meeting, the Applicant presented a slide showing continued
       improvement in mean change in MADRS-6 and MADRS-10 scores in the ALKS
       5461 2/2 group when this group was followed from Week 0 in Stage 1 to Week
       11 in Stage 2. We noted that, although the SPCD study design limits the
       conclusions that can be drawn with respect to drug efficacy when treatment
       response is compared across stages, the analysis did help to reduce the
       Division’s concern about a possible loss of drug efficacy after Week 4. We also
       recommended that the Applicant submit a dossier for the MADRS-6, including
       reliability, validity, scoring instructions, rationale for item selection, and
       justification for its use in antidepressant efficacy trials.

       The Applicant also proposed pooling Studies 205 and 207; the Agency stated
       that such pooled analyses could only be considered exploratory.

       The Applicant submitted a request for preliminary Breakthrough Therapy
       Designation Request advice on March 3, 2017. The Division informed the
       Applicant that, because we had not yet determined whether the MADRS-6 was an
       acceptable endpoint, and because any statistical significance in the phase 3 study
       results depended on post hoc analyses, it would be difficult for us to grant
       Breakthrough Therapy Designation.

       On April 24, 2017, the Applicant submitted the dossier on the MADRS-6. The
       Division consulted the Agency’s Clinical Outcomes Assessment (COA) Staff to
       evaluate the submission. Consistent with the Division’s original thinking, the
       COA Staff concluded that the MADRS-6 could not replace the MADRS-10 for
       use as a primary endpoint because it excludes concepts that are relevant and
       important in MDD. The MADRS-6 excludes “Reduced Sleep,” “Reduced
       Appetite,” “Concentration Difficulties,” and “Suicidal Thoughts.” Furthermore,
       results of a factor analysis on MADRS-10 suggested that the four items removed
       were highly associated, but not redundant with, the six items retained.

       The Agency provided the Applicant with the analyses of the COA Staff and their
       conclusions during a July 24, 2017, pre-NDA meeting. The Division informed
       the Applicant that any analyses of MADRS-6 scores would be considered
       exploratory.

       The final portion of the NDA was submitted January 31, 2018. The Agency
       initially refused to file the application; however, after the Applicant clarified the


                                               12
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 13 of 25 PageID #: 13



        analyses intended to support their efficacy claim, we agreed to review the
        application.

 (Emphasis added.)

         31.    On this news, shares in Alkermes’ stock fell $0.57 per share or over 1.4% to close

 at $39.80 per share on October 30, 2018.

         32.    Then, on November 1, 2018, Alkermes announced that the FDA advisory

 committee voted 21 to 2 against the approval of ALKS 5461. That same day, Xconomy reported

 that, “[a]t the hearing, FDA representatives said the agency specifically told Alkermes not to

 analyze its data through an average, which it still did.”

         33.    On this news, shares in Alkermes’ stock fell $3.09 per share or over 7.5% to close

 at $37.74 per share on November 2, 2018, damaging investors.

         34.    As a result of Defendants’ wrongful acts and omissions, and the precipitous

 decline in the market value of the Company’s securities, Plaintiff and other Class members have

 suffered significant losses and damages.

                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

         35.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

 Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

 otherwise acquired Alkermes securities during the Class Period (the “Class”); and were damaged

 upon the revelation of the alleged corrective disclosures. Excluded from the Class are Defendants

 herein, the officers and directors of the Company, at all relevant times, members of their

 immediate families and their legal representatives, heirs, successors or assigns and any entity in

 which Defendants have or had a controlling interest.

         36.    The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, Alkermes securities were actively traded on the


                                                  13
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 14 of 25 PageID #: 14




 NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

 can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds

 or thousands of members in the proposed Class. Record owners and other members of the Class

 may be identified from records maintained by Alkermes or its transfer agent and may be notified

 of the pendency of this action by mail, using the form of notice similar to that customarily used

 in securities class actions.

         37.     Plaintiff’s claims are typical of the claims of the members of the Class as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 federal law that is complained of herein.

         38.     Plaintiff will fairly and adequately protect the interests of the members of the

 Class and has retained counsel competent and experienced in class and securities litigation.

 Plaintiff has no interests antagonistic to or in conflict with those of the Class.

         39.     Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:
               whether the federal securities laws were violated by Defendants’ acts as alleged
                herein;

                whether statements made by Defendants to the investing public during the Class
                 Period misrepresented material facts about the business, operations and
                 management of Alkermes;

                whether the Individual Defendants caused Alkermes to issue false and misleading
                 financial statements during the Class Period;

                whether Defendants acted knowingly or recklessly in issuing false and misleading
                 financial statements;

                whether the prices of Alkermes securities during the Class Period were artificially
                 inflated because of the Defendants’ conduct complained of herein; and



                                                   14
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 15 of 25 PageID #: 15



                  whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.


         40.       A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

 the damages suffered by individual Class members may be relatively small, the expense and

 burden of individual litigation make it impossible for members of the Class to individually

 redress the wrongs done to them. There will be no difficulty in the management of this action as

 a class action.

         41.       Plaintiff will rely, in part, upon the presumption of reliance established by the

 fraud-on-the-market doctrine in that:
              Defendants made public misrepresentations or failed to disclose material facts
               during the Class Period;

                  the omissions and misrepresentations were material;

                  Alkermes securities are traded in an efficient market;

                  the Company’s shares were liquid and traded with moderate to heavy volume
                   during the Class Period;

                  the Company traded on the NASDAQ and was covered by multiple analysts;

                  the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Company’s securities; and

                  Plaintiff and members of the Class purchased, acquired and/or sold Alkermes
                   securities between the time the Defendants failed to disclose or misrepresented
                   material facts and the time the true facts were disclosed, without knowledge of the
                   omitted or misrepresented facts.


         42.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

 presumption of reliance upon the integrity of the market.

         43.       Alternatively, Plaintiff and the members of the Class are entitled to the

 presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

                                                   15
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 16 of 25 PageID #: 16




 of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

 information in their Class Period statements in violation of a duty to disclose such information,

 as detailed above.


                                            COUNT I

  (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                     Against All Defendants)

         44.     Plaintiff repeats and realleges each and every allegation contained above as if

 fully set forth herein.

         45.     This Count is asserted against Defendants and is based upon Section 10(b) of the

 Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

         46.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

 course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

 practices and courses of business which operated as a fraud and deceit upon Plaintiff and the

 other members of the Class; made various untrue statements of material facts and omitted to state

 material facts necessary in order to make the statements made, in light of the circumstances

 under which they were made, not misleading; and employed devices, schemes and artifices to

 defraud in connection with the purchase and sale of securities. Such scheme was intended to,

 and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

 other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

 Alkermes’ securities; and (iii) cause Plaintiff and other members of the Class to purchase or

 otherwise acquire Alkermes’ securities and options at artificially inflated prices. In furtherance

 of this unlawful scheme, plan and course of conduct, Defendants, and each of them, took the

 actions set forth herein.

                                                16
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 17 of 25 PageID #: 17




        47.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

 Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

 and annual reports, SEC filings, press releases and other statements and documents described

 above, including statements made to securities analysts and the media that were designed to

 influence the market for Alkermes securities. Such reports, filings, releases and statements were

 materially false and misleading in that they failed to disclose material adverse information and

 misrepresented the truth about Alkermes’ finances and business prospects.

        48.     By virtue of their positions at Alkermes, Defendants had actual knowledge of the

 materially false and misleading statements and material omissions alleged herein and intended

 thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

 acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

 such facts as would reveal the materially false and misleading nature of the statements made,

 although such facts were readily available to Defendants. Said acts and omissions of Defendants

 were committed willfully or with reckless disregard for the truth. In addition, each Defendant

 knew or recklessly disregarded that material facts were being misrepresented or omitted as

 described above.

        49.     Information showing that Defendants acted knowingly or with reckless disregard

 for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

 and/or directors of Alkermes, the Individual Defendants had knowledge of the details of

 Alkermes’ internal affairs.

        50.     The Individual Defendants are liable both directly and indirectly for the wrongs

 complained of herein.     Because of their positions of control and authority, the Individual

 Defendants were able to and did, directly or indirectly, control the content of the statements of

                                                 17
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 18 of 25 PageID #: 18




 Alkermes. As officers and/or directors of a publicly-held Company, the Individual Defendants

 had a duty to disseminate timely, accurate, and truthful information with respect to Alkermes’

 businesses, operations, future financial condition and future prospects.      As a result of the

 dissemination of the aforementioned false and misleading reports, releases and public statements,

 the market price of Alkermes’ securities were artificially inflated throughout the Class Period. In

 ignorance of the adverse facts concerning Alkermes’ business and financial condition which

 were concealed by Defendants, Plaintiff and the other members of the Class purchased or

 otherwise acquired Alkermes securities at artificially inflated prices and relied upon the price of

 the securities, the integrity of the market for the securities and/or upon statements disseminated

 by Defendants, and were damaged thereby.

        51.     During the Class Period, Alkermes’ securities were traded on an active and

 efficient market. Plaintiff and the other members of the Class, relying on the materially false and

 misleading statements described herein, which the Defendants made, issued or caused to be

 disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

 of Alkermes’ securities at prices artificially inflated by Defendants’ wrongful conduct. Had

 Plaintiff and the other members of the Class known the truth, they would not have purchased or

 otherwise acquired said securities, or would not have purchased or otherwise acquired them at

 the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff

 and the Class, the true value of Alkermes’ securities was substantially lower than the prices paid

 by Plaintiff and the other members of the Class. The market price of Alkermes’ securities

 declined sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and

 Class members.




                                                18
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 19 of 25 PageID #: 19




           52.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

 directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

 promulgated thereunder.

           53.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

 the other members of the Class suffered damages in connection with their respective purchases,

 acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

 that the Company had been disseminating misrepresented financial statements to the investing

 public.


                                             COUNT II

     (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)


           54.   Plaintiff repeats and realleges each and every allegation contained in the

 foregoing paragraphs as if fully set forth herein.

           55.   During the Class Period, the Individual Defendants participated in the operation

 and management of Alkermes, and conducted and participated, directly and indirectly, in the

 conduct of Alkermes’ business affairs. Because of their senior positions, they knew the adverse

 non-public information about Alkermes’ misstatement of income and expenses and false

 financial statements.

           56.   As officers and/or directors of a publicly owned Company, the Individual

 Defendants had a duty to disseminate accurate and truthful information with respect to

 Alkermes’ financial condition and results of operations, and to correct promptly any public

 statements issued by Alkermes which had become materially false or misleading.




                                                  19
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 20 of 25 PageID #: 20




         57.       Because of their positions of control and authority as senior officers, the

 Individual Defendants were able to, and did, control the contents of the various reports, press

 releases and public filings which Alkermes disseminated in the marketplace during the Class

 Period concerning Alkermes’ results of operations. Throughout the Class Period, the Individual

 Defendants exercised their power and authority to cause Alkermes to engage in the wrongful acts

 complained of herein.       The Individual Defendants therefore, were “controlling persons” of

 Alkermes within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

 participated in the unlawful conduct alleged which artificially inflated the market price of

 Alkermes’ securities.

        58.        Each of the Individual Defendants, therefore, acted as a controlling person of

 Alkermes. By reason of their senior management positions and/or being directors of Alkermes,

 each of the Individual Defendants had the power to direct the actions of, and exercised the same

 to cause, Alkermes to engage in the unlawful acts and conduct complained of herein. Each of

 the Individual Defendants exercised control over the general operations of Alkermes and

 possessed the power to control the specific activities which comprise the primary violations

 about which Plaintiff and the other members of the Class complain.

        59.        By reason of the above conduct, the Individual Defendants are liable pursuant to

 Section 20(a) of the Exchange Act for the violations committed by Alkermes.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendants as follows:

        A.         Determining that the instant action may be maintained as a class action under

 Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

 representative;


                                                  20
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 21 of 25 PageID #: 21



        B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by

 reason of the acts and transactions alleged herein;

        C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

 judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

        D.      Awarding such other and further relief as this Court may deem just and proper.

                                DEMAND FOR TRIAL BY JURY

        Plaintiff hereby demands a trial by jury.


 Dated: January 31, 2019                               Respectfully submitted,

                                                       POMERANTZ LLP

                                                       /s/ Jeremy A. Lieberman
                                                       Jeremy A. Lieberman
                                                       J. Alexander Hood II
                                                       Jonathan Lindenfeld
                                                       600 Third Avenue, 20th Floor
                                                       New York, New York 10016
                                                       Telephone: (212) 661-1100
                                                       Facsimile: (212) 661-8665
                                                       Email: jalieberman@pomlaw.com
                                                               ahood@pomlaw.com
                                                               jlindenfeld@pomlaw.com

                                                       POMERANTZ LLP
                                                       Patrick V. Dahlstrom
                                                       10 South La Salle Street, Suite 3505
                                                       Chicago, Illinois 60603
                                                       Telephone: (312) 377-1181
                                                       Facsimile: (312) 377-1184
                                                       Email: pdahlstrom@pomlaw.com




                                                 21
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 22 of 25 PageID #: 22



                                           BRONSTEIN, GEWIRTZ
                                           & GROSSMAN, LLC
                                           Peretz Bronstein
                                           60 East 42nd Street, Suite 4600
                                           New York, NY 10165
                                           Telephone: (212) 697-6484
                                           Facsimile (212) 697-7296
                                           Email: peretz@bgandg.com

                                           Attorneys for Plaintiff




                                      22
          Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 23 of 25 PageID #: 23
Submission Date
2019-01-22 10:40:13


CERTIFICATION PURSUANT TO FEDERAL SECURITIES
LAWS

1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or Section 21D(a)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against Alkermes plc, Inc. ("Alkermes" or the “Company”) and authorize the filing of a comparable complaint
on my behalf.

3. I did not purchase or acquire Alkermes securities at the direction of plaintiffs’ counsel or in order to participate in any private action arising
under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or acquired Alkermes securities during the
class period, including providing testimony at deposition and trial, if necessary. I understand that the Court has the authority to select the most
adequate lead plaintiff in this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in Alkermes securities during the Class Period as specified
in the Complaint.

6. During the three-year period preceding the date on which this Certification is signed, I have not sought to serve as a representative party on
behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as set forth in the Complaint, beyond my pro
rata share of any recovery, except such reasonable costs and expenses directly relating to the representation of the class as ordered or approved
by the Court.

8. I declare under penalty of perjury that the foregoing is true and correct.




Name

Print Name
Bonnie McDermott



Acquisitions

Configurable list (if none enter none)

        Date Acquired                           Number of Shares Acquired                                    Price per Share Acquired
            1/5/2018                                          200                                                      54.055
            1/5/2018                                          200                                                      54.0567



Sales
         Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 24 of 25 PageID #: 24
Configurable list (if none enter none)

        Date Sold                         Number of Shares Sold                      Price per Share Sold
        7/13/2018                                   20                                     43.1463



Documents & Message

Upload your brokerage statements showing your individual purchase and sale orders.
(redacted)




Signature




Full Name
Bonnie McDermott

(redacted)
Case 1:19-cv-00624-LDH-SMG Document 1 Filed 01/31/19 Page 25 of 25 PageID #: 25



  Alkermes Public Limited Company (2018) (ALKS)                         McDermott, Bonnie

                                    List of Purchases and Sales

                           Purchase                Number of             Price Per
         Date               or Sale                Shares/Unit          Share/Unit

             1/5/2018             Purchase                        200            $54.0550
             1/5/2018             Purchase                        200            $54.0567
            7/13/2018                 Sale                         20            $43.1463
